                                                                  THIS ORDER IS APPROVED.


                                                                  Dated: March 25, 2020


 1
 2
                                                                  Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                _________________________________

 4
 5
 6
 7
 8
 9
                             IN THE UNITED STATES BANKRUPTCY COURT
10
                                    FOR THE DISTRICT OF ARIZONA
11
12    In re:
                                                       Case No. 2:20-mp-00003-BMW
13    CHAPTER 7 CASES WITH SECTION 341
      MEETINGS SET BETWEEN MARCH 16, 2020              ORDER EXTENDING DEADLINES UNDER
14                                                     FRBP 4004, 4007(c) and 1017(e)
      AND APRIL 10, 2020
15
16
17
18
19             The United States Trustee has filed a Motion to Extend Deadlines Under FRBP 4004,
20   4007(c) and 1017(e) in Chapter 7 cases with Section 341 meetings set between March 16, 2020
21   and April 10, 2020 (“Extension Motion”). Based upon the Extension Motion, and good cause
22   appearing therefor,
23             IT IS HEREBY ORDERED that the Extension Motion is granted;
24             IT IS FURTHER ORDERED that the deadline to file a complaint objecting to discharge
25   pursuant to Bankruptcy Code Section 727 is extended to sixty (60) days from the date of the
26   continued section 341 meeting;
27
28


     Case 2:20-bk-01583-EPB        Doc 16 Filed 03/27/20 Entered 03/27/20 16:13:39         Desc
                                    Main document Page 1 of 2
 1          IT IS FURTHER ORDERED that the deadline to file a complaint to determine the
 2   dischargeability of a debt pursuant to Bankruptcy Code Section 523 is extended to sixty (60)
 3   days from the date of the continued section 341 meeting;
 4          IT IS FURTHER ORDERED that a motion to dismiss a debtor’s case for abuse pursuant
 5   to Bankruptcy Code section 707(b) is extended to sixty (60) days from the date of the
 6   continued section 341 meeting;
 7          IT IS FURTHER ORDERED that the extensions granted by this order are without
 8   prejudice to the rights of the United States Trustee or any other party to seek further extensions
 9   should facts or circumstances warrant;
10          IT IS FURTHER ORDERED that a copy of this order will be docketed in each case
11   listed in Exhibit A to the Extension Motion.
12          DATED AND SIGNED ABOVE.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case 2:20-bk-01583-EPB                      -2-
                                  Doc 16 Filed 03/27/20 Entered 03/27/20 16:13:39           Desc
                                   Main document Page 2 of 2
